DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received December 18, 2020 (the “Response”). 
In response to the Response, the previous (1) objection to the title under 37 C.F.R. § 1.72(a); (2) objection of claims 4, 11, and 18 under § 1.71(a); (3) rejection of claims 3, 5, 10, 12, 17, and 19 under 35 U.S.C. § 112(b); and (4) rejection of claims 1–4, 6–11, 13–18, and 20 under § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Non-Responsive
The following is a quote from 37 C.F.R. § 1.111(b): 
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes 

See MPEP § 714.02 (reciting 37 C.F.R. § 1.111(b)).
	The Examiner indicated claims 5, 12, and 19 as allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in the immediate previous Office action; and (2) include all of the limitations of the base claim and any intervening claims.  See Office action 3, mailed July 1, 2020.
	Applicants acknowledge the allowable subject matter and criteria set forth in the immediate previous Office action.  See Response 10.  But Applicants delete elements from the base claims 1, 8, and 15 and add elements from claims 5, 12, and 19 to the base claims 1, 8, and 15.  See id. at 3, 5, 7 (Claims App’x).  Thus, base claims 1, 8, and 15 are new claims never examined before. 
Applicants further quote the added elements of claims 5, 12, and 19 to the base claims 1, 8, and 15, and assert “Applicant[s do] not find these [quoted] features disclosed or suggested by the cited [sic].  Accordingly, claim 1 is believed to be patentable over the combination of cited art.”  Id. at 10.  Thus, Applicants’ response is a general allegation that the new base claims 1, 8, and 15 —claims never examined before—define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of 37 C.F.R. § 1.111(b).  Accordingly, Applicants’ Response is not fully responsive.

	The following is a quote from MPEP § 714.03: 
An examiner may treat an amendment not fully responsive to a non-final Office action by: 
(A) accepting the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133 and 37 CFR 1.135;

(C) setting a new time period for applicant to complete the reply pursuant to 37 CFR 1.135(c).

The treatment to be given to the amendment depends upon:

(A) whether the amendment is bona fide;
(B) whether there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action; and
(C) the nature of the deficiency.

	Here, the Examiner accepts the Response as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. § 133 and 37 C.F.R. § 1.135.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Notably, claim 2, line 3 was amended to recite “wherein M is greater than one.”  Response 3 (Claims App’x).  M greater than “1” excludes M equal to “1”—a negative limitation.  The Examiner finds although the Specification discloses “wherein M is a positive integer” (Spec. ¶¶ 34, 42), the Specification does not See generally Response; see also MPEP § 2163 (reciting “when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP §§ 714.02 and 2163.06 (‘Applicant should . . . specifically point out the support for any amendments made to the disclosure.’).”).
Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claims 9 and 16 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 5, 6, 8–10, 12, 13, 15–17, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt (US 8,719,833 B2; filed May 6, 2014) in view of Arad (US 9,788,210 B1; filed June 11, 2013).
Regarding claim 1, while Schmidt teaches a system (fig. 3, item 300) comprising:
a plurality of processing units (fig. 3, work process items 310a–d; “a work process may be any . . . server, workstation” at 7:27–29),
wherein the system is configured to:
partition a workload (fig. 3, workload item 302) into a plurality of workgroups (fig. 3, work package items 302a–f); 
determine data sharing patterns (the work package items 302a–f are from a business application for concurrent processing within a short period of time at 7:37–55; complexity of work items at 7:51–52; “The workload 302 may consist of 
determine which subset (“divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing, or the load balancing module 104 may assign different amounts of work items to different work processes” at 7:45–49) of the plurality of workgroups to dispatch to each processing unit of the plurality of processing units based at least in part on the data sharing patterns; and
dispatch (at fig. 2, items 204, 208) the plurality of workgroups (fig. 3, work package items 302a–f) to the plurality of processing units (fig. 3, work process items 310a–d) based on said partitioning,
Schmidt does not teach, in italics, (A) the system comprising: a plurality of memory devices; (B) wherein each processing unit of the plurality of processing units is coupled to one or more local memory devices of the plurality of memory devices; (C) partition a first data buffer into a plurality of data partitions; and (D) map the plurality of data partitions to the plurality of memory devices.
Arad teaches a system (fig. 1, item 100) comprising:
a plurality of memory devices (fig. 1, items 130a–n, 101); and
a plurality of processing units (fig. 1, items 120, 121a–n), wherein each processing unit of the plurality of processing units is coupled to one or more local memory devices (fig. 1, item 101) of the plurality of memory devices; 
wherein the system is configured to:
partition a first data buffer (fig. 1, item 110) into a plurality of data partitions (“Buffer 110 . . . may be partitioned into respective buffers (e.g. 113-11A) . . . . Each respective partitioned buffer (113-11A) may be partitioned” at 4:67–5:2); and 
map (5:3–8; “For example, remote unit 130a may be associated with buffer 113” at 5:8–9) the plurality of data partitions to the plurality of memory devices.

Regarding claim 2, Schmidt teaches wherein the system is further configured to dispatch M consecutive workgroups to each processing unit, wherein M is greater than one and is equal to a total number of workgroups divided by a number of processing units, and wherein each workgroup is a collection of related work-items that execute on a single processing unit (
Because Schmidt discloses “[t]he load balancing module 104 may divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing” at 7:44–47 and fig. 3 illustrating (1) N number of work packages of workload item 302; and (2) 4 work process items 310, Schmidt, then, at least suggests N=8 number of work packages divided evenly among 4 work process items 310.  See MPEP § 2144.05 (reciting “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976).”).  Schmidt, then, at least suggests dispatching 2 consecutive work package items 302 to each work process item 310, wherein 2 is greater than 1 and is equal to a total number of 8 work packages divided by a number of 4 work process items 310, and wherein each work package 302 is a collection of related work units that execute on a work process item 310

Regarding claim 3, while Schmidt teaches partitioning the workload (fig. 3, workload item 302) into M workgroup partitions (fig. 3, work package items 302a–f), wherein M is a positive integer, Schmidt does not teach partitioning the first data buffer into more than M data partitions.
Arad teaches partitioning a first data buffer (fig. 1, item 110) into X data partitions (“Buffer 110 . . . may be partitioned into respective buffers (e.g. 113-11A) . . . . Each respective partitioned buffer (113-11A) may be partitioned” at 4:67–5:2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s system to further be configured to partition the first data buffer into more than M data partitions as taught by Arad for “dynamically partition finite buffer space assigned without impeding other resource allocation operations.”  Arad 3:14–16.
Regarding claim 5, Schmidt teaches wherein the system is further configured to: determine how to map partitions (“divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing, or the load balancing module 104 may assign different amounts of work items to different work processes” at 7:45–49) to the plurality of memory devices based on the data sharing patterns (the work package items 302a–f are from a business application for concurrent processing within a short period of time at 7:37–55; complexity of work items at 7:51–52; “The workload 302 may consist of multiple work items, for example, with each work item being a particular job or data object to be processed.” at 10:27–29) of the plurality of workgroups.
Regarding claim 6, Schmidt teaches wherein the system comprises a dispatch table (“load balancing module 104 may divide the workload evenly 
Regarding claim 8, Schmidt teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claims 9, 10, 12, and 13, claims 2, 3, 5, and 6, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, 5, and 6 are, respectively, equally applicable to claims 9, 10, 12, and 13.
Regarding claim 15, Schmidt teaches a non-transitory computer readable medium (fig. 1, item 120) storing program instructions, wherein the program instructions are executable by a processor (fig. 1, item 118) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claims 16, 17, and 19, claims 2, 3, and 5, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, and 5 are, respectively, equally applicable to claims 16, 17, and 19.

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt in view of Arad, and in further view of Taylor et al. (US 10,229,468 B2; filed June 3, 2015).
claim 7, while Schmidt teaches the system is configured to partition the workload (fig. 3, item 302) into sets of workgroups (fig. 3, items 302a–f) along the first one dimension of the workload while keeping a second dimension and a third dimension of the workload fixed, Schmidt does not teach a three-dimensional workload.
Taylor teaches a three-dimensional workload (fig. 1, item 24; fig. 4a, item 46).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s workload to be a three-dimensional workload as taught by Taylor to “to execute visually intensive computer graphics applications such as 3D (three-dimensional) computer games, flight simulators and other 3D imaging applications involving user interaction, scene management and rendering, physics modeling, artificial intelligence and other relatively complex functions..”  Taylor 2:13–19.
Regarding claims 14 and 20, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claims 14 and 20.

Allowable Subject Matter
Claims 4, 11, and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449